748 N.W.2d 815 (2008)
John Vande LUYSTER, as Personal Representative of the Estate of Angelyn Vande Luyster, Deceased, Plaintiff-Appellant,
v.
Bartholomew D. SAK, M.D. and Donald M. Fix, M.D., Defendants-Appellees, and
Holland Community Hospital, Defendant.
Docket No. 132882. COA No. 257046.
Supreme Court of Michigan.
May 27, 2008.
By order of November 29, 2007, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in Braverman v. Garden City Hospital (Docket Nos. 134445-6). On order of the Court, the case having been decided on April 9, 2008, 480 Mich. 1159, 746 N.W.2d 612 (2008), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Ottawa Circuit Court for reinstatement of the complaint. The plaintiff is within the class of plaintiffs identified in this Court's order in Mullins v. St. Joseph Mercy Hosp., 480 Mich. 948, 741 N.W.2d 300 (2007). Furthermore, as noted in Braverman, supra, the decision in Lindsey v. Harper Hospital, 455 Mich. 56, 564 N.W.2d 861 (1997), is no longer controlling; thus, the plaintiff had an additional two years in which to file the complaint.